Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan, (US-PGPUB 2009/0232417)

In regards to claim 1, McMahan discloses a method for managing video 
captured by an imaging device, comprising: 

classifying the captured video based on feature(s) extracted from the captured video, (see at least: Par. 0014, and 0025, analyzing a digitally captured image to identify one or more recognizable objects in the image automatically, using the information, [i.e., feature(s)],  from sensors associated with the digital camera 10 that is used to identify the objects. Further, Par. 0026, discloses that when analyzing an image, the present invention classifies the different subjects 42, 44, 46 as being either a "static" object or a "dynamic" object, [i.e., classifying the captured video based on feature(s) extracted from the captured video]);  
marking the captured video based on the classification, (see at least: Par. 0027, once the object(s) being recognized, the digital camera 10 may use the information as metadata to annotate the image 40, [i.e., marking the captured video based on the classification, since the object recognition is performed based on the classification]);  and 
generating a media item from the captured video according to the marking, (see at least: Par. 0020, display 24 allows the user to view images and video captured by digital camera 10, [i.e., implicitly generating images and video, “media item”, captured by digital camera 10, “from the captured video”], where the metadata used to annotate captured images may be displayed on display 24 along with the images, [i.e., the images and video, “media item”, captured by digital camera 10, “from the captured video”, are generated according to metadata used to annotate, “marking”, captured images. See also Fig. 4, and Par. 0032, the controller 20 could then display the captured image along with the 

In regards to claim 2, McMahan further discloses wherein: when the classifying identifies the captured video as representing a static event, the generated media item is a still image; and when the classifying identifies the captured video as representing a dynamic event, the generated media item is a video, (see at least: Par. 0027, based on its classification, the present invention selects an appropriate recognition algorithm to identify the object, using any known technique to recognize a given static or dynamic object, [i.e., the classifying identifies the captured video as representing a static event or dynamic event]. Further, Par. 0020, discloses that the display 24 displays an image or video for a user almost immediately after the user captures the image, [accordingly, the display 24 displays an image, “i.e., the generated media item is a still image”, when the classification identifies a static object, “i.e., object being implicitly in static state not performing any activity or event”, while the display 24 displays a video, “i.e., the generated media item is a video”, when the classification identifies a dynamic object, “i.e., object performing activity such as movement”]).

In regards to claim 3, McMahan further discloses wherein the feature(s) extracted are derived from object detection analysis, (see at least: Par. 0025, analyzing a digitally captured image to identify one or more recognizable objects in the image automatically, using the information, “feature(s)”, from sensors associated with the digital camera 10 that is used to identify the objects, [i.e., sensors information such as location provided by the classifying is based on detection of a predetermined object type from the captured video, (Par. 0026, when analyzing an image, the present invention classifies the different subjects 42, 44, 46 as being either a "static" object or a "dynamic" object”, [i.e., classifies the different subjects is based on detection of the subjects as being either a "static" object or a "dynamic" object, “predetermined object type”]).

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a computer system”. However, McMahan discloses the “computer system”, (see at least: Par. 0014, “device”)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 2. As such, claim 14 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 3. As such, claim 15 is in rejected for at least similar rational.

Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 1. As such, claim 25 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer-readable medium comprising instructions executable by at least one 

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 2. As such, claim 26 is in rejected for at least similar rational.

Regarding claim 27, claim 27 recites substantially similar limitations as set forth in claim 3. As such, claim 27 is in rejected for at least similar rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan, (US-PGPUB 2009/0232417) in view of Newell et al, (US-PGPUB 2008/0306995)

In regards to claim 4, McMahan discloses the limitations of claim 1.
McMahan does not expressly disclose wherein the feature(s) extracted are derived from scene recognition analysis and the classifying is based on recognition of a predetermined scene type from the captured video.
However, Newell et al discloses algorithms that can include scene classifiers which identify or classify a scene into one or more scene types (i.e., beach, indoor, etc.), [i.e., classifying is based on recognition of a predetermined scene type from the captured video], or one or more activities (i.e., running, etc.), [i.e., the one or more activities “e.g., running” represents the extracted feature(s), which are implicitly derived from scene recognition analysis]), (see at least: Par. 0024)
McMahan and Newell et al are combinable because they are both concerned with feature(s) recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McMahan, to use scene classifiers, as though by Newell et al, in order to identify or classify a scene into one or more scene types, (
The following prior art of record, Dareddy et al, (US-PGPUB 2020/0186897), 
discloses also, wherein the feature(s) extracted are derived from scene recognition analysis, (Par. 0098, a second module 504b may be configured to detect events, “feature(s)”, occurring within the video game), and the classifying is based on recognition of a predetermined scene type from the captured video, (Par. 0098, the first module 504a may be trained to classify the video frames into different scene-types).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 4. As such, claim 16 is in rejected for at least similar rational.

Regarding claim 28, claim 28 recites substantially similar limitations as set forth in claim 4. As such, claim 28 is in rejected for at least similar rational.

Claim 5, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan, (US-PGPUB 2009/0232417) in view of Kehtarnavaz et al, (US-PGPUB 2016/0292497)

In regards to claim 5, McMahan discloses the limitations of claim 1.
McMahan does not expressly disclose wherein the feature(s) extracted are derived from motion recognition analysis and the classifying is based on recognition of a predetermined motion type from the captured video.
Kehtarnavaz discloses wherein the feature(s) extracted are derived from motion recognition analysis, (see at least: Par. 0021-0024, a movement recognition system 100 the classifying is based on recognition of a predetermined motion type from the captured video, (Par. 0030, the single HMM classification logic 302 may be configured to determine a type of movement of object (i.e., classify a movement) utilizing the signals from both the inertial sensor 106 and the depth sensor 108 by utilizing a HMM classifier, [i.e., the classifying is implicitly based on recognition of a predetermined motion type from the captured video).
McMahan and Kehtarnavaz et al are combinable because they are both concerned with feature(s) recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McMahan, to use the movement recognition system 100, and HMM classification logic 302, as though by Kehtarnavaz, in order to measure information corresponding to an object's inertial movement, and a shape of the object (Par. 0021-0024), and further determining a type of movement of object, (Kehtarnavaz, Par. 0030)

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 5. As such, claim 17 is in rejected for at least similar rational.

Regarding claim 29.
Claims 6-10, 18-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan, (US-PGPUB 2009/0232417) in view of Abramson et al, (US-PGPUB 2017/0294210)

In regards to claim 6, McMahan discloses the limitations of claim 1.
Furthermore, McMahan discloses wherein the feature(s) extracted are derived from object detection analyses, (see at least: Par. 0006, the recognition algorithm may operate to identify a person's face).
McMahan does not expressly disclose wherein the feature(s) extracted are derived from motion recognition and wherein, when a detected object is recognized to have motion that is greater than a threshold amount, the classifying identifies the captured video as representing a dynamic event, and when the detected object is recognized to have motion that is lower than a threshold amount, the classifying identifies the captured video as representing a static event.
However, Abramson discloses wherein, the feature(s) extracted are derived from motion recognition, (see at least: Par. 0035, movements in the video are segmented, such as a controller may segment moving areas and non-moving areas in the series of frames based on color, [i.e., accordingly, the color, “feature(s)” may be extracted from the moving areas and non-moving areas based on motion recognition], and wherein, when a detected object is recognized to have motion that is greater than a threshold amount, the classifying identifies the captured video as representing a dynamic event, and when the detected object is recognized to have motion that is lower than a threshold amount, the classifying identifies the captured video as representing a static event, (see at least: block 202, 204, static while portions of the images with movement may be referred to as dynamic, such as an area of no movement is an area where object motion does not exceed a distance threshold, [i.e., when the detected object within the area where object motion does not exceed a distance threshold, implicitly identifying the captured video as representing a static event, and explicitly while when the detected object within the area where object motion exceed a distance threshold, identifying the captured video as representing a dynamic event]).
McMahan and Abramson et al are combinable because they are both concerned with object classification. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McMahan, to compare the object motion area to distance threshold, as though Abramson et al, in order to determine whether the portions of the images are static or dynamic based on the distance threshold, (Abramson, Par. 0037)

In regards to claim 7, McMahan discloses the limitations of claim 2.
McMahan does not expressly disclose when the classifying identifies the captured video as representing a dynamic event, the marking the captured video based on the classification comprises marking at the captured video a beginning or an end of the video media item.
However, Abramson et al discloses when the classifying identifies the captured video as representing a dynamic event, the marking the captured video based on the classification comprises marking at the captured video a beginning or an end of the video 
McMahan and Abramson et al are combinable because they are both concerned with object classification. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McMahan, to use the timestamps, as though by Abramson et al, in order to select a beginning frame and an ending frame with particular timestamps, (Abramson, Par. 0036)

In regards to claim 8, the combine teaching McMahan and Abramson et al as whole discloses the limitations of claim 7.
Furthermore, Abramson et al discloses wherein the marking at the captured video of a beginning or an end of the video media item is based on appearance or disappearance of detected object(s) in the captured video, (Abramson, see at least: Par. 0036, a likelihood unit may select a beginning frame and an ending frame with particular timestamps, [i.e., marking at the captured video of a beginning or an end of the video media item], and where beginning and ending frame may also be selected such that a minimum time period has elapsed between the two frames, and the position of objects in the beginning frame is nearly the same in the ending frame, [i.e., the selecting a beginning 

In regards to claim 9, the combine teaching McMahan and Abramson et al as whole discloses the limitations of claim 7.
Furthermore, Abramson et al discloses wherein the marking at the captured video of a beginning or an end of the video media item is based on an act associated with a recognized predefined action type in the captured video, (Abramson, see at least: Par. 0036, a likelihood unit may select a beginning frame and an ending frame with particular timestamps, [i.e., marking at the captured video of a beginning or an end of the video media item]. consider a video of a person sitting on a ledge and swinging their legs with a road in the background (FIG. 5). While cars on the road in the background will not return to the same position, the swinging legs will eventually be near their starting position. Accordingly, frames with the swinging legs near the position marked in the beginning frame may be considered for use as an ending frame, [i.e., the selected beginning frame and the ending frame with particular timestamps, is based on the act of a person swinging their legs, “recognized predefined action type in the captured video”]).

In regards to claim 10, the combine teaching McMahan and Abramson et al as whole discloses the limitations of claim 7.
Furthermore, Abramson et al discloses wherein the marking at the captured video of a beginning or an end of the video media item is based on a location in the captured video temporally related to a receiving time of the capture command, (Abramson, see at minimum time period has elapsed between the two frames, and the position of objects in the beginning frame is nearly the same in the ending frame, [i.e., the particular timestamps are selected for the beginning and ending frame implicitly are based on the position of objects in the beginning and end frame, which the position of objects are implicitly temporally related to the minimum time period that has elapsed between the two frames, [i.e., “the received time of the capture command]).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 6. As such, claim 18 is in rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 7. As such, claim 19 is in rejected for at least similar rational.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 8. As such, claim 20 is in rejected for at least similar rational.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 9. As such, claim 21 is in rejected for at least similar rational.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 10. As such, claim 22 is in rejected for at least similar rational.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 6. As such, claim 30 is in rejected for at least similar rational.

Regarding claim 31, claim 31 recites substantially similar limitations as set forth in claim 7. As such, claim 31 is in rejected for at least similar rational.

Claims 11-12, 23-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan, (US-PGPUB 2009/0232417) in view of Feng et al, (US-PGPUB 20190034746); and further in view of Sakaida et al, (US-PGPUB 2014/0268247)

In regards to claim 11, McMahan discloses the limitations of claim 2.
Furthermore, McMahan discloses that when the classifying identifies the captured video as representing a static event, the generated media item is a still image; (McMahan, see at least: Par. 0027, based on its classification, the present invention selects an appropriate recognition algorithm to identify the object, using any known technique to recognize a given static or dynamic object, [i.e., the classifying identifies the captured video as representing a static event or dynamic event]).
McMahan does not expressly the determining a quality level of the still image; determining quality levels of frame(s) from the captured video; if a determined quality level of a frame of the frame(s) is higher than the determined quality level of the still image, 
However, Feng et al discloses determining quality levels of frame(s) from the captured video; and if a determined quality level of a frame of the frame(s) is higher than the determined quality level of the still image, ), the system selects a frame with the acceptable level of quality, (see at least: Fig. 3A, steps 300-308, and Par. 0057-0059, obtaining a sequence of video frames of a target object, wherein the target object is a face (operation 302); and evaluating the sequence of video frames to determine a set of frames with an acceptable level of quality based on scores for features associated with a respective frame (decision 306), [i.e., determining quality levels of frame(s) from the captured video]; If the result of the evaluation is not greater than a predetermined threshold for the acceptable level of quality (decision 3060), the system prompt the user to improve the quality of the captured target object, (e.g., capture text, image, audio, or video data); and If the result of the evaluation is greater than the predetermined threshold for the acceptable level of quality (decision 306), the system selects a frame (e.g., from the determined set of frames with the acceptable level of quality) with the acceptable level of quality (operation 308), [i.e., if a determined quality level of a frame of the frame(s) is higher than the predetermined threshold), the system selects a frame with the acceptable level of quality]).
McMahan and Feng et al are combinable because they are both concerned with object classification. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McMahan, to include steps 302-308, as though by Feng et al, in order to select a frame with the acceptable level of quality, (Feng, Par. 0059).

Sakaida et al discloses determining a quality level of the still image, (see at least: Par. 0080, generating preview images 234 by the digital image sensor, computing first quality metric, and comparing the first quality to a first quality threshold, (see at least: Par. 0080, implicitly determining a quality level of the still image); and if a determined quality level of a frame of the frame(s) is higher than the determined quality level of the still image, prompting a user of the imaging device; and if authorized by the user, replacing the still image with the higher quality frame, (see at least: Par. 0081-0082, the captured image is evaluated immediately after capture to verify that the captured image 236 is of sufficient quality before going on to the next page of the document, by evaluating the captured still image 236 according to a second quality metric, and notifying the user that a still image has been captured when the second quality metric for the captured image is at or above the second quality threshold, [i.e., if a determined quality level of a frame of the frame(s) is higher than the determined quality level of the still image, prompting a user of the imaging device]. Further, Par. 0093, in another embodiment, the scanning application prompts the user to review the captured still images in the sorted order, (Fig. 9B), where the scanning application repeats the monitoring and capturing operations for images selected by the user, thereby replacing selected captured still images with higher quality captured images, [i.e., prompting the user of the imaging device that the determined quality level of a frame of the frame(s) is higher than the determined quality level of the still image; and if authorized by the user, replacing the still image with the higher quality frame]).
McMahan and Feng et al and Sakaida et al are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine McMahan and Feng et al, to evaluate the captured image 236 according to a quality metric, as though by Sakaida et al, in order to replace the selected captured still images with higher quality captured images, (Sakaida, Par. 0093)

In regards to claim 12, the combine teaching McMahan, Feng et al, and Sakaida et al as whole discloses the limitations of claim 11.
Furthermore, Feng et al discloses wherein a quality level of a frame is determined based on recognizing an object's state in the frame, wherein a state of an object comprises a pose, an orientation, or an appearance, (Feng, see at least: Par. 0032, evaluating the quality of an image and selects facial images with a quality which exceeds a certain threshold, [i.e., quality level of a frame is determined based on recognizing an object's state, such as a face, “object’s appearance”]).

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 11. As such, claim 23 is in rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 12. As such, claim 24 is in rejected for at least similar rational.
Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 11. As such, claim 23 is in rejected for at least similar rational.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/17/2021